   Case 3:19-md-02885-MCR-GRJ Document 1578 Filed 12/23/20 Page 1 of 5




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

IN RE: 3M COMBAT ARMS                         Case No. 3:19-md-2885
EARPLUG PRODUCTS LIABILITY
LITIGATION
                                              Judge M. Casey Rodgers

This Document Relates to:                     Magistrate Judge Gary R. Jones
Lloyd Baker, No. 7:20-cv-00039;
Luke Estes, No. 7:20-cv-00137;
Stephen Hacker, No. 7:20-cv-00131;
Lewis Keefer, No. 7:20-cv-00104;
Dustin McCombs, No. 7:20-cv-00094



  PLAINTIFFS’ MEMORANDUM IN OPPOSITION TO DEFENDANTS’
     MOTION FOR LEAVE TO FILE A SUR-REPLY OPPOSING
          PLAINTIFFS’ MOTION FOR CONSOLIDATION

      Defendants seek leave to file a sur-reply to address the potential consolidation

of subsets of the Group A Bellwethers. ECF 1577. Plaintiffs oppose this motion

three reasons: First, Defendants’ Motion for Leave violates Local Rule 7.1(I) and

obviates any need for additional briefing. Pursuant to Local Rule 7.1(I) “[w]hen

leave to file a reply memorandum is required, a party must obtain leave before

tendering the reply memorandum.”        Defendants’ Motion for Leave, however,

includes a full page expounding their merits argument, disregarding the requirement

to discuss only the justification for a sur-reply, and mooting any potential need for

additional argument.


                                          1
    Case 3:19-md-02885-MCR-GRJ Document 1578 Filed 12/23/20 Page 2 of 5




      Second. Defendants now seek to vitiate the parties’ agreed-upon briefing

protocol, settled on after open, arm’s-length negotiations. As adopted by the Court

at the 18th Case Management Conference, Plaintiffs, as the proponent of

consolidation were to file an opening brief on December 7; Defendants’ responsive

brief was due December 15; and Plaintiffs’ reply was due on the 22nd of December.

Case Management Order No. 18, ECF 1542.             The briefing protocol included

different page limits for each party and brief to account for the differences in the

number of briefs and order of the briefing.        At no point during the parties’

discussions, either with each other or with the court, did Defendants propose time or

pages for a sur-reply. Defendants should not be permitted to undo that agreement.

      Third, Plaintiffs reply brief fails to create the “extraordinary circumstances”

necessary to justify additional briefing. Defendants point to Plaintiffs proposals for

consolidating subsets of the Group A Bellwethers, see ECF 1575 at 10-12, but

Plaintiffs did not raise these issues in a vacuum. Plaintiffs’ arguments on reply were

in direct response to Defendants’ proposal that all two-dozen bellwether trials should

proceed as single-plaintiff trials in a random order. See ECF 1566 at 22-23.

      Overall, Defendants have already presented their arguments in opposition to

consolidation of any form or magnitude. Additional briefing would only serve to

prejudice Plaintiffs and waste the time of all involved. Accordingly, Defendants’

Motion for Leave to File a Sur-Reply should be denied.


                                          2
   Case 3:19-md-02885-MCR-GRJ Document 1578 Filed 12/23/20 Page 3 of 5




DATED: December 23, 2020               /s/ Christopher A. Seeger

                                       Christopher A. Seeger, Co-Lead
                                       Counsel
                                       (Admitted Pro Hac Vice)
                                       New Jersey State Bar No. 042631990
                                       Seeger Weiss LLP
                                       55 Challenger Road 6th Floor
                                       Ridgefield Park, NJ 07660
                                       Tel.: (212) 584-0700
                                       cseeger@seegerweiss.com

                                       Bryan F. Aylstock, Lead Counsel
                                       Florida State Bar No. 078263
                                       Aylstock, Witkin, Kreis & Overholtz,
                                       PLLC
                                       17 East Main Street, Suite 200
                                       Pensacola, FL 32502
                                       Tel.: (850) 202-1010
                                       baylstock@awkolaw.com

                                       Shelley V. Hutson, Co-Lead Counsel
                                       (Admitted Pro Hac Vice)
                                       Texas State Bar No. 00788878
                                       Clark, Love & Hutson, GP
                                       440 Louisiana Street
                                       Suite 1600
                                       Houston, TX 77002
                                       Tel.: (713) 757-1400
                                       shutson@triallawfirm.com


                                       Counsel for Plaintiffs




                                   3
   Case 3:19-md-02885-MCR-GRJ Document 1578 Filed 12/23/20 Page 4 of 5




                     CERTIFICATE OF COMPLIANCE

      Pursuant to Local Rule 7.1(F), I certify that this motion contains 342 words,

excluding the case style, signature block, and certificates of compliance with the

Local Rules.

Dated: December 23, 2020              /s/ Christopher A. Seeger

                                      Christopher A. Seeger, Co-Lead Counsel
                                      (Admitted Pro Hac Vice)
                                      New Jersey State Bar No. 042631990
                                      Seeger Weiss LLP
                                      55 Challenger Road 6th Floor
                                      Ridgefield Park, NJ 07660
                                      Tel.: (212) 584-0700
                                      cseeger@seegerweiss.com




                                        4
   Case 3:19-md-02885-MCR-GRJ Document 1578 Filed 12/23/20 Page 5 of 5




                        CERTIFICATE OF SERVICE

      I hereby certify that on December 23, 2020, I caused a copy of the foregoing

to be filed through the Court’s CM/ECF system, which will serve all counsel of

record.

                                            /s/ Christopher A. Seeger




                                        5
